Citation Nr: 0715518	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-12 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from July 1944 to June 1946 and from August 1950 to December 
1951.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a December 2003 rating decision by the "Tiger 
Team" located at the Department of Veterans Affairs Regional 
Office (RO) in Cleveland, Ohio which, in part, denied the 
veteran's claim for entitlement to service connection for 
tinnitus.  The veteran filed a notice of disagreement in 
regards to the December 2003 rating decision.  
He requested review by a decision review officer (DRO).  The 
DRO conducted a 
de novo review of the claim and confirmed the RO's findings 
in a March 2005 statement of the case (SOC).  The appeal was 
perfected with the submission of the veteran's substantive 
appeal (VA Form 9) in April 2005.

In March 2006, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900 (2006).

In March 2007, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (2006).  
The opinion has been provided and has been associated with 
the veteran's VA claims folder.

Issues not on appeal

In an October 2005 decision, the RO in St. Louis, Missouri 
denied the veteran's claim of entitlement to service 
connection for a respiratory disorder.  The veteran filed a 
notice of disagreement with the October 2005 decision, and a 
statement of the case was issued in September 2006.  However, 
the veteran did not file a substantive appeal.  Accordingly, 
that issue is not before the Board.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA]. 

One issue previously on appeal, entitlement to service 
connection for a low back disability, was granted by the St. 
Louis RO in an April 2006 decision.  Since the claim was 
granted, the appeal as to that issue has become moot.  The 
veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].


FINDING OF FACT

An April 2007 medical opinion from audiologist M.M.S., who 
reviewed the evidence in the claims file, provides sufficient 
medical nexus evidence to establish that the veteran's 
current tinnitus is most likely due to his service-connected 
bilateral hearing loss.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 C.F.R. 
§ 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for tinnitus.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the veteran regarding his 
tinnitus claim in March 2003.  The letter appears to be 
adequate.  The Board need not, however, discuss in detail the 
sufficiency of the VCAA notice letter or VA's development of 
the claim in light of the fact that the Board is granting the 
claim.  Any potential error on the part of VA in complying 
with the provisions of the VCAA has essentially been rendered 
moot by the Board's grant of the benefit sought on appeal.  
Cf. 38 C.F.R. § 20.1102 (2006).

The Board also notes the veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in a letter dated March 20, 2006.  As 
discussed in detail below, the Board is granting the 
veteran's claim.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The Board is confident that if required, the 
veteran will be afforded any additional appropriate notice 
under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Secondary service connection 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2006); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran seeks service connection for tinnitus.  He 
contends that his tinnitus is a result of noise exposure in 
service.

In order for service connection to be granted, three elements 
must be present: 
(1) evidence of current disability; (2) evidence of in-
service incurrence of disease or injury and/or service-
connected disability; and (3) medical nexus evidence linking 
(1) and (2).  Cf. Wallin, supra. 

In this case, elements (1) and (2) have been met, as a March 
2006 VA examiner diagnosed the veteran with tinnitus and he 
is currently service-connected for bilateral hearing loss.

With respect to element (3), medical nexus, for reasons 
expressed immediately below the Board finds that the medical 
evidence in this case shows that the veteran's tinnitus is 
related to his service-connected bilateral hearing loss.

Of record is the April 2007 opinion of audiologist M.M.S., 
who stated: "On 4/26/2006, the veteran was granted 20% 
service connection for hearing loss.  Based on generally 
accepted medical principles, it is my medical opinion that 
the etiology of the tinnitus is most likely due to or caused 
by the hearing loss."  

There is no medical evidence to the contrary.  The Board 
notes in passing that a March 2006 VA medical opinion found 
that the etiology of the veteran's tinnitus was not 
determinable.  That opinion is useless for the purposes of 
this decision.  

Thus, the competent medical evidence of record indicates the 
veteran's tinnitus is a result of his service-connected 
bilateral hearing loss.  Accordingly, Wallin element (3), and 
thus all elements, has been met.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for tinnitus is warranted.  
The benefit sought on appeal is granted.

Additional comment

The Board is of course aware that the veteran has been 
pursuing his claim based upon a theory of direct service 
connection (i.e. that the tinnitus was caused by noise 
exposure in service).  The Board's grant of service 
connection is on a secondary basis, based upon the expert 
opinion recently obtained pursuant to its request.

To the extent that the veteran's claim was not adjudicated by 
the RO on a secondary basis, and thus he has not received 
appropriate due process, in light of the Board's grant of 
service connection any such deficiency is manifestly 
harmless.  The Board believes that an expeditious grant of 
service connection is particularly appropriate in light of 
the evidence in favor of the claim as well as the advancement 
of this World War II and  Korean Conflict veteran's appeal on 
its docket.   

ORDER

Service connection for tinnitus is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


